Citation Nr: 1632973	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-27 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the RO denied entitlement to service connection for a heart disability.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on appeal.  The Veteran claims that he has a current heart disability, to include ischemic heart disease, that was incurred during or is otherwise related to his military service, to include his exposure to herbicides therein.  The Veteran has verified service in Vietnam; thus, in-service exposure to herbicides presumed.  38 C.F.R. § 3.307(a)(6)(iii).

Service connection for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal' s angina, may be presumed due to an association with exposure to herbicide agents. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 3.

In this case, it is not clear that the Veteran has a current diagnosis of ischemic heart disease, or any other cardiac disability as contemplated by 38 C.F.R. § 3.309(e).  The treatment notes do not indicate a recent diagnosis of ischemic heart disease.  Instead, the treatment notes between December 2009 and March 2011 reflect complaints of dizziness and a diagnosis of hypertension, among other issues.  

The Veteran underwent VA examination in April 2011 pursuant to this claim.  The VA examiner opined that there is not any definitive evidence to substantiate a diagnosis of ischemic heart disease.  The VA examiner also noted that he was not able to review records of the possible treatment for congestive heart failure from the 2010 because they were not available.  The VA examiner did not order diagnostic stress testing because the records of the Veteran's current diagnosis were not available and the VA examiner was not the Veteran's treating provider.  The VA examiner's ultimate diagnoses were no definite evidence to support a diagnosis of ischemic heart disease, no definite medical evidence to support the diagnosis of congestive heart failure, and hypertension.  

Records of treatment for a heart disability in May 2010 were associated with the Veteran's file in February 2012, after the April 2011 VA examination.  The treatment notes do not reflect a diagnosis of ischemic heart disease or any other condition listed as an example of ischemic heart disease in 38 C.F.R. 3.309(e).  

The same month, the Veteran's treating doctor responded to an ischemic heart disease questionnaire and offered an opinion that the Veteran has ischemic heart disease, as well as providing diagnoses of hypertension/cardiac arrhythmia, hypercholesterolemia, chronic insomnia, and PTSD.  However, aside from checking a box indicating the presence of ischemic heart disease, the Veteran's doctor did not provide a rationale to support this diagnosis.  Further, the diagnoses the Veteran's doctor listed do not correspond with those listed under 38 C.F.R. 3.309(e) as examples of ischemic heart disease.  The same treating doctor submitted a nearly identical response to the ischemic heart disease questionnaire in August 2014.  The doctor again failed to explain why he concluded the Veteran has ischemic heart disease.  

The language of 38 C.F.R. 3.309(e) contemplates the diagnosis of ischemic heart disease "including but not limited to" a list of possible heart conditions.  This indicates the list is non-exhaustive and the lack of the presence of the Veteran's current diagnoses among those mentioned in 38 C.F.R. 3.309(e) does not preclude the diagnosis of ischemic heart disease.  Further, the record now includes the medical records the April 2011 VA examiner mentioned were not available.  Because of this new evidence and the conflicting medical evidence of the presence of ischemic heart disease, a new medical opinion is necessary.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA cardiovascular examination, with an examiner who has reviewed the claims file. 

Based upon the examination, to include any necessary diagnostic testing, the examiner should clarify whether the Veteran has a diagnosis of ischemic heart disease, which includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina, and which excludes hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other disability that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  If it is determined that a heart disability is not shown on examination or in treatment records, the examiner should so state.

As to any diagnosed heart disability that does not qualify within the generally accepted medical definition of ischemic heart disease, the examiner should opine whether each such disorder is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veteran's service, to include his presumed exposure to herbicides therein while stationed in Vietnam.

To the extent possible, the VA examiner should address the reports of the ischemic heart disease questionnaires completed by the Veteran's treating provider in February 2012 and August 2014, expressing agreement or disagreement with the diagnoses noted therein, and the reasons for such agreement or disagreement.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






